DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18172315.6, filed on 5/15/18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/08/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Claims 1 and 13 recite:
	at least one electricity generating unit; at least one first comparison unit; a signal path defect analysis unit.

Claim 3 recites: an electricity generating checking unit.
Claims 10 and 22 recites: an interference signal evaluation unit.
Claim 15 recites: an arithmetic unit.
Claim 16 recites: an electricity generating checking unit.
According to specification and drawings; a broadest reasonable interpretation
at least one electricity generating unit: is a generic current source.
at least one first comparison unit: is a generic comparator or amplifier
a signal path defect analysis unit: is a measuring circuit.
an electricity generating checking unit: as described in paragraph 0127 an electricity generating checking unit is a circuit to check or regulate the impressed signals.
an interference signal evaluation unit: paragraph 0135 discloses the interference signal evaluation unit can be coupled between the two interference signal detection units, which detect the first and second interference signals. The interference signal evaluation unit can then preferably be set up to form a combination signal, preferably a differential signal, from the first and second interference signals. 
an arithmetic unit: is a processor.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the comparison unit".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-20 and 22-24 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Faisandier (US 5766133, provided by applicant, hereinafter Faisandier).

Regarding to claim 1, Faisandier discloses a fault detection device for detection of signal path defects in a voltage measuring system including a signal measuring circuit for measuring bioelectric signals with a number of useful signal paths, the fault detection device (abstract) comprising: 
at least one electricity generating unit (fig. 1 [36]), to impress a signal on a first useful signal path (36 via 38 to provide signal to 28); 
at least one first comparison unit (fig. 1 shows a combination of 30 and 34 to be a comparison unit), to determine if the signal of the first useful signal path lies within a measuring range (col. 3 line 60 col. 4 line 25 discloses the output of 30 proportional to the resistance of the ECG cable and measuring circuit determines the condition of tested cable based on the impedance. If the impedance is low (ohms) then the cable is OK and impedance is high (mega-ohms). A broadest reasonable ; 
at least one first interference signal path, designed as a current measurement path, for current-detecting measurement of a first interference signal (current path through 18, 20, 28 to amplifier 30); and 
a signal path defect analysis unit (34), to detect a signal path defect in a useful signal path of the useful signal paths (output of 30 to 34) of the voltage measuring system, upon the impressed signal not being measured on the at least one first interference signal path and upon the signal being determined, via the at least one first comparison unit, to lie within the measuring range (col. 3 line 60 col. 4 line 25 discloses the useful signal from 18 being impressed by 36 at 28 and 30, 34 to process the useful signal. 34 determines the condition of the cable). 

Regarding to claim 2, Faisandier discloses the fault detection device of claim 1, wherein the at least one electricity generating unit is designed to impress different signals on the useful signal paths (current can be continuous (DC), alternating (AC) or, preferably, a pulsatile signal having a pulse duration on the order some tens of microseconds). 

Regarding to claim 3, Faisandier discloses the fault detection device of claim 1, further comprising an electricity generating checking unit, to check the signal impressed on the first useful signal path of the at least one electricity generating unit (36 is control by 40 and 38). 

Regarding to claim 4, Faisandier discloses the fault detection device of claim 1, wherein the at least one electricity generating unit is designed to impress at least one of an alternating current and a direct current on the first useful signal path (current can be continuous (DC), alternating (AC) or, preferably, a pulsatile signal having a pulse duration on the order some tens of microseconds). 

Regarding to claim 5, Faisandier discloses the fault detection device of claim 4, wherein the electricity generating unit is designed to switch the at least one of an alternating current and a direct current currents impressed, individually per useful signal paths (fig. 1 shows the output of generating unit multiplexed by 38 and the signal can be continuous (DC), alternating (AC)). 

Regarding to claim 6, Faisandier discloses the fault detection device of claim 1, wherein the electricity generating unit is designed such that the signal impressed on the first useful signal path includes positive currents (current can be continuous (DC), alternating (AC) or, preferably, a pulsatile signal having a pulse duration on the order some tens of microseconds. This indicates that the generating unit capable of injecting positive currents). 

Regarding to claim 7, Faisandier discloses the fault detection device of claim 1, wherein the electricity generating unit is designed such that a positive current is impressed on a number of the useful signal paths and a negative current is impressed on a number of the useful signal paths (current can be continuous (DC), alternating (AC) or, preferably, a pulsatile signal having a pulse duration on the order some tens of microseconds. This indicates that the generating unit capable of injecting both positive negative currents). 

Regarding to claim 9, Faisandier discloses the fault detection device of claim 1, further comprising a second interference signal path to measure a second interference signal (fig. 2 shows second path to capacitor 61 and bottom terminal of amplifier 30). 

Regarding to claim 10, Faisandier discloses the fault detection device of claim 9, further comprising: an interference signal evaluation unit (combination of amplifier 30 and measuring circuit 34) designed to form a combination signal (output of 34) of the first interference signal (signal to top input of 30) and the second interference signal (signal to bottom input of 30). 

Regarding to claim 11, Faisandier discloses a voltage measuring system, comprising: at least one signal measuring circuit (fig. 2[34]), including a number of useful signal paths (outputs of plurality of 30) for measuring bioelectric signals; and the fault detection device of claim 1. 

Regarding to claim 12, Faisandier discloses the voltage measuring system of claim 11, wherein the number of useful signal paths includes at least two useful signal paths (see fig. 2). 

Regarding to claim 13, Faisandier discloses a method for detection of signal path defects in a voltage measuring system for measuring bioelectric signals, the bioelectric signals being measured via a signal measuring circuit including a number of useful signal paths (abstract), the method comprising: 
impressing at least one first signal on at least one first useful signal path, of the number of useful signal paths (36 via 38 to provide signal to 28), via at least one first electricity generating unit (fig. 2 [36]); 
determining, via at least one first comparison unit (fig. 1 shows 30 to be a comparison unit), whether the signal of the at least one first useful signal path lies within a measuring range (col. 3 line 60 col. 4 line 25 discloses the output of 30 proportional to the resistance of the ECG cable and measuring circuit determines the condition of tested cable based on the impedance. If the impedance is low (ohms) then the cable is OK and impedance is high (mega-ohms). A broadest reasonable interpretation, 30 and 36 act as a comparison unit that compares the measured data to a predetermined data); 
current-detecting measurement of at least one first interference signal on at least one first interference signal path designed as a current measuring path (current path through 18, 20, 28 to amplifier 30 the output of 30 to measuring circuit 34); and 
performing an analysis, via a signal path defect analysis unit (fig. 2[34]), to detect a signal path defect in a useful signal path of the number of useful signal paths of the voltage measuring system, upon the impressed signal not being measured on the at least one first interference signal path and upon the signal being determined, via the comparison unit, to lie within the measuring range (col. 3 line 60 col. 4 line 25 discloses the useful signal from 18 being impressed by 36 at 28 and 30, 34 to process the useful signal. 34 determines the condition of the cable. Fig. 2 show the display unit 48 to display the integrity of the cable). 

Regarding to claim 14, Faisandier discloses a non-transitory computer program product storing a computer program, directly loadable into a storage device of a voltage measuring system, including program segments to carry out the method of claim 13 when the computer program is carried out in the voltage measuring system (fig. 3 shows a memory card 70 (notably a card of type "flash EEPROM") or any other extractible data support (magnetic or optical disk, magnetic tape, etc.) allowing the recording of data over a long duration in which will be recorded the collected signals. The card 70 is inserted in a suitable reception portion 72 in the back of the machine). 

Regarding to claim 15, Faisandier discloses a non-transitory computer-readable medium storing a program including program segments, readable-in and executable by an arithmetic unit, to carry out the method of claim 13 when the program segments are executed by the arithmetic unit (fig. 3 shows a memory . 

Regarding to claim 16, Faisandier discloses the fault detection device of claim 2, further comprising an electricity generating checking unit, to check the signals respectfully impressed on the useful signal paths of the at least one electricity generating unit (combination of logic circuit 40, multiplexor 38 and switches 60 for controlling the impressed signals provided by 36). 

Regarding to claim 17, Faisandier discloses the fault detection device of claim 2, wherein the at least one electricity generating unit is designed to impress at least one of an alternating current and a direct current on the useful signal paths (current can be continuous (DC), alternating (AC) or, preferably, a pulsatile signal having a pulse duration on the order some tens of microseconds). 

Regarding to claim 18, Faisandier discloses the fault detection device of claim 17, wherein the electricity generating unit is designed to switch the at least one of an alternating current and a direct current currents impressed, individually per useful signal paths (fig. 1 shows the output of generating unit multiplexed by 38 and the signal can be continuous (DC), alternating (AC)). 

Regarding to claim 19, Faisandier discloses the fault detection device of claim 2, wherein the electricity generating unit is designed such that the signals impressed on the useful signal paths include positive currents (current can be continuous (DC), alternating (AC) or, preferably, a pulsatile signal having a pulse duration on the order some tens of microseconds. This indicates that the generating unit capable of injecting positive currents). 

Regarding to claim 20, Faisandier discloses the fault detection device of claim 2, wherein the electricity generating unit is designed such that a positive current is impressed on a number of the useful signal paths and a negative current is impressed on a number of the useful signal paths (current can be continuous (DC), alternating (AC) or, preferably, a pulsatile signal having a pulse duration on the order some tens of microseconds. This indicates that the generating unit capable of injecting both positive negative currents). 


Regarding to claim 22, Faisandier discloses the fault detection device of claim 9, further comprising: an interference signal evaluation unit (amplifier 30 and measuring circuit 34) designed to form a differential signal (output of 34) of the first interference signal (signal to top input of 30) and the second interference signal (signal to bottom input of 30). 

Regarding to claim 23, Faisandier discloses a voltage measuring system (fig. 2), comprising: at least one signal measuring circuit (fig. 2[34]), including a number of useful signal paths for measuring bioelectric signals (ECG signals); and the fault detection device of claim 2. 

Regarding to claim 24, Faisandier discloses the voltage measuring system of claim 23, wherein the number of useful signal paths includes at least two useful signal paths (see fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faisandier.

Regarding to claims 8 and 21, Faisandier discloses the fault detection device of claim 7 and 2 respectively, wherein the impressed signals differ by at least one of at least 5 nA and a maximum of 20 nA per useful signal path (intensity of the current produced by the source 36 is on the order several microamperes (from 0.1 to 
Even if Faisandier does not disclose the impressed signals differ by at least one of at least 5 nA and a maximum of 20 nA per useful signal path. However; "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SON T LE/           Primary Examiner, Art Unit 2863